EXHIBIT 10.1
RALPH LAUREN CORPORATION
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of the 7th day
of September, 2016 (or such other date as mutually agreed-upon by the parties)
(the “Effective Date”), by and between Ralph Lauren Corporation, a Delaware
corporation (the “Corporation”), and Jane Nielsen (the “Executive”).
WHEREAS, the Corporation and Executive wish to enter into the Agreement
effective as of the date hereof;
NOW THEREFORE, in consideration of the mutual covenants and premises contained
herein, the parties hereby agree as follows:
ARTICLE I
EMPLOYMENT
1.1    Employment Term.  The Corporation hereby agrees to employ the Executive,
and the Executive hereby agrees to serve the Corporation, on the terms and
conditions set forth herein and in accordance with the terms of the attached
term sheet dated September 7th, 2016 (the “Term Sheet”).  The employment of the
Executive by the Corporation shall be effective as of the Effective Date and
will continue until the close of business on September 7th, 2019 (the “Term”),
unless terminated earlier in accordance with Article II hereof.  The Term shall
be automatically extended so as to end on the date that is exactly one year
later than the date on which the Term then ends unless either party notifies the
other in writing of its intention not to extend the Term at least 180 days prior
to the commencement of the next scheduled extension (a “NonExtension Notice”).
1.2    Position and Duties.  During the Term the Executive shall faithfully, and
in conformity with the directions of the Board of Directors of the Corporation
and any Committee thereof (the “Board”) or the Chief Executive Officer of the
Corporation (“Management”), perform the duties of her employment, and shall
devote to the performance of such duties her full work time and attention. 
During the Term the Executive shall serve as the Chief Financial Officer of the
Corporation and shall take on any additional senior management duties as the
Board or Management may from time to time direct.  During the Term, the
Executive may engage in outside activities provided those activities do not
conflict with the duties and responsibilities enumerated hereunder, and provided
further that the Executive receives written approval in advance from Management
for any outside business activity that may require significant expenditure of
the Executive’s time in which the Executive plans to become involved, whether or
not such activity is pursued for profit.  The Executive shall be excused from
performing any services hereunder during periods of temporary incapacity and
during vacations in accordance with the Corporation’s disability and vacation
policies.
1.3    Place of Performance.  The Executive shall be employed at the principal
offices of the Corporation located in New York, New York, except for required
travel on the Corporation’s business.
 

--------------------------------------------------------------------------------

1.4    Compensation and Related Matters.
(a)    Base Compensation.  In consideration of her services during the Term, the
Corporation shall pay the Executive cash compensation at an annual rate of not
less than nine hundred thousand dollars ($900,000) (“Base Compensation”), less
applicable withholdings.  Executive’s Base Compensation shall be subject to such
increases as may be approved by the Board or Management.  The Base Compensation
shall be payable as current salary, pursuant to the Corporation’s normal payroll
practices, in installments not less frequently than monthly, and at the same
rate for any fraction of a month unexpired at the end of the Term.
(b)    Bonus.  During the Term, the Executive shall have the opportunity to earn
an annual bonus in accordance with any annual bonus program the Corporation
maintains that would be applicable to the Executive and in accordance with the
Term Sheet.  The Corporation shall also provide the Executive with the One-Time
Cash Award and Sign-on Bonus as set forth in the Term Sheet.
(c)    Stock Awards.  During the Term, the Executive shall be eligible to
participate in the Ralph Lauren Corporation 2010 Long-Term Stock Incentive Plan
or any successor thereto (the “Incentive Plan”).  All equity award grants to the
Executive, if any, including but not limited to the grants set forth in the Term
Sheet, are governed by the terms of the Incentive Plan and are subject, in all
cases, to approval by the Compensation & Organizational Development Committee of
the Board of Directors in its sole discretion.  In accordance with the Term
Sheet and with the terms of the Incentive Plan, the Executive shall receive
during the Term, annual grants of equity awards that are at least equivalent in
value to the award amounts specified in the Term Sheet (not including the
One-Time Stock Award), subject to the Executive’s continued employment at the
time of each grant.  Such awards will vest in accordance with the terms of the
Incentive Plan and, for purposes of early retirement status under the Incentive
Plan, Executive shall be eligible for such early retirement status on the
six-year anniversary of the Effective Date, provided that Executive remains
continuously employed with the Corporation throughout that six year period.
(d)    Car Allowance.  During the Term, the Corporation shall pay the Executive
a transportation allowance in the amount of one thousand five hundred dollars
($1,500) per month, payable consistent with the Corporation’s normal payroll
practices.
(e)    Expenses.  During the Term, the Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by the Executive in
performing services hereunder, including all reasonable expenses of travel and
living while away from home, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Corporation.  The Executive shall travel at the same level provided generally
for executives at her level of seniority.
(f)    Vacations.  During the Term, the Executive shall be entitled to the
number of vacation days in each fiscal year, and to compensation in respect of
earned but unused vacation days, determined in accordance with the Corporation’s
vacation program, but in no event less than four (4) weeks per year.  The
Executive shall also be entitled to all paid holidays given by the Corporation
to its employees.
 
2

--------------------------------------------------------------------------------

(g)    Other Benefits.  The Executive shall be entitled to participate in all of
the Corporation’s employee benefit plans and programs in effect during the Term
as would by their terms be applicable to the Executive, including, without
limitation, any pension and retirement plan, supplemental pension and retirement
plan, deferred compensation plan, stock option plan life insurance plan, medical
insurance plan, dental care plan, accidental death and disability plan, and
sick/personal leave program (for all such plans and programs, only if such plans
and programs exist).  The Corporation shall not make any changes in such plans
or programs that would adversely affect the Executive’s benefits thereunder,
unless such change occurs pursuant to a plan or program applicable to other
similarly situated employees of the Corporation and does not result in a
proportionately greater reduction in the rights or benefits of the Executive as
compared with other similarly situated employees of the Corporation. Except as
otherwise specifically provided herein, nothing paid to the Executive under any
plan or program presently in effect or made available in the future shall be in
lieu of the Base Compensation or any bonus payable under Sections 1.4(a) and
1.4(b) hereof.
ARTICLE II
TERMINATION OF EMPLOYMENT
2.1    Termination of Employment.  The Executive’s employment may terminate
prior to the expiration of the Term under the following circumstances:
(a)    Without Cause.  The Executive’s employment shall terminate upon the
Corporation notifying the Executive that her services will no longer be
required.
(b)    Death.  The Executive’s employment shall terminate upon the Executive’s
death.
(c)    Disability. If, as a result of the Executive’s incapacity due to physical
or mental illness, the Executive shall have been absent and unable to perform
the duties hereunder on a full-time basis for an entire period of six
consecutive months, the Executive’s employment may be terminated by the
Corporation following such six-month period.
(d)    Cause.  The Corporation may terminate the Executive’s employment for
Cause.  For purposes hereof, “Cause” shall mean: (1) the willful and continued
failure by the Executive to substantially perform her duties hereunder after
demand for substantial performance is delivered to her by the Corporation that
specifically identifies the manner in which the Corporation believes the
Executive has not substantially performed her duties hereunder, (2) Executive’s
conviction of, or plea of nolo contendere to, a crime (whether or not involving
the Corporation) constituting any felony, (3) the willful engaging by the
Executive in gross misconduct relating to the Executive’s employment that is
materially injurious to the Corporation, monetarily or otherwise (including, but
not limited to, conduct that constitutes competitive activity, in violation of
Article III), or which subjects or if generally known would subject the
Corporation to public ridicule.  For purposes of this paragraph, no act, or
failure to act, on the Executive’s part shall be considered “willful” unless
done, or omitted to be done, by her not in good faith and without reasonable
belief that her action or omission was in the best interest of the Corporation. 
Notwithstanding the foregoing, the Executive’s employment may be terminated for
Cause only upon (x) reasonable written notice to the Executive setting forth the
 
3

--------------------------------------------------------------------------------

reasons for the Corporation’s intention to terminate for Cause, (y) the
opportunity to cure (if curable) within 30 days of such written notice and (z)
an opportunity for the Executive, together with her counsel, to be heard by the
Corporation.
(e)    Voluntary Termination.  The Executive may voluntarily terminate the
Executive’s employment with the Corporation at any time, with or without Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean a termination
of employment by the Executive within sixty (60) days following the occurrence
of (A) a material diminution in or material adverse alteration to Executive’s
title, base salary, or position, provided that a removal of particular business
units or functions from Executive’s purview, responsibility or management that
does not alter her role as the Corporation’s Chief Financial Officer shall not
constitute a material diminution in or material adverse alteration to the
Executive’s “position” for this purpose, (B) the relocation of the Executive’s
principal office outside the area which comprises a fifty (50) mile radius from
New York City,  (C) a failure of the Corporation to comply with any material
provision of this Agreement, or (D) Executive being required to report to anyone
other than the Chief Executive Officer or the Chairman, provided that the events
described in clauses (A), (B), (C) and (D) above shall not constitute Good
Reason (1) until the Executive provides written notice to the Corporation of the
existence of such diminution, alteration, relocation, failure or requirement
within ninety (90) days of the date she learned of its occurrence (or, if
sooner, the date she would have learned of the occurrence had she exercised
reasonable diligence); and (2) unless such diminution, alteration, relocation,
failure or requirement (as applicable) has not been cured within thirty (30)
days after written notice of such noncompliance has been given by the Executive
to the Corporation.
2.2    Nonrenewal.  The Executive’s employment hereunder shall terminate at the
end of the Term if either party elects not to extend the Term of this Agreement
by delivery of a NonExtension Notice as contemplated by Section 1.1.
2.3    Date of Termination.  The date of termination shall be:
(a)    if the Executive’s employment is terminated by the Executive’s death, the
date of the Executive’s death;
(b)    if the Executive’s employment is terminated by reason of Executive’s
disability pursuant to Section 2.1(c) or by the Corporation pursuant to
Sections 2.1(a) or 2.1(d), the date specified by the Corporation; and
(c)    if the Executive’s employment is terminated by the Executive, the date on
which the Executive notifies the Corporation of her termination.
(d)    if the Executive’s employment is terminated by reason of the NonExtension
Notice pursuant to Section 2.2, the expiration date of the Term.
2.4    Effect of Termination of Employment.
(a)    If the Executive’s employment is terminated by the Corporation pursuant
to Section 2.1(a), or if the Executive resigns for Good Reason pursuant to
Section 2.1(e), the Corporation shall pay the Executive (x) within 30 days of
the date of termination,
 
4

--------------------------------------------------------------------------------

unreimbursed business expenses and accrued but unpaid Base Compensation through
the date of termination, (y) when amounts are payable to other executives, any
earned but unpaid annual bonus for the fiscal year prior to the fiscal year that
includes the year of Executive’s termination of employment and (z) amounts or
benefits due under any benefit plan, program or arrangement or payroll practice
in accordance with the terms of such plan, program, arrangement or payroll
practice (such amounts, including the payment timing thereof, the “Accrued
Benefits”).  The Executive shall also be entitled to the following:
(i)            Severance.  Subject to Section 2.4(a)(v) and Section 4.1(a)
hereof, the Corporation shall: (a) beginning with the first payroll period
following the 30th day following the date of termination of Executive’s
employment, continue to pay the Executive, in accordance with the Corporation’s
normal payroll practice, her Base Compensation, as in effect immediately prior
to such termination of employment, for the longer of the balance of the Term (up
to a maximum of two (2) years) and the one year period commencing on the date of
such termination (the “Severance Period”), provided that the initial payment
shall include Base Compensation amounts for all payroll periods from the date of
termination through the date of such initial payment; (b) pay to the Executive,
when bonuses for the year of termination would otherwise be paid, a Pro-Rata
Actual Annual Incentive Bonus (as defined below); and (c) pay to the Executive,
on the last business day of the Severance Period, an amount equal to 150% of
Executive’s Base Compensation as in effect immediately prior to such termination
of employment. For purposes of this Agreement, the term “Pro Rata Actual Annual
Incentive Bonus” means the annual bonus based on actual results for the fiscal
year in which the Executive’s termination occurs, multiplied by a fraction, the
numerator of which is the number of days from the first day of the fiscal year
in which such termination occurs until the date of termination and the
denominator of which is 365.  Notwithstanding the foregoing, in order to receive
any severance benefits under this Section 2.4(a)(i), the Executive must sign and
not timely revoke a release and waiver of claims against the Corporation, its
successors, affiliates, and assigns, in a form acceptable to the Corporation on
or prior to the 30th day following the date of termination of Executive’s
employment.
(ii)            Stock Awards.  The Executive shall immediately vest in all
unvested stock options, if any, and time-based restricted stock units (or other
equity awards with only service-based vesting conditions) as of the date of
termination of the Executive's employment.  With respect to vested stock
options, if any (including stock options, if any, that vest pursuant to the
preceding sentence), the Executive shall have three months from the date of
termination of Executive's employment to exercise such vested options, but in no
event later than the expiration date of such vested options.  With respect to
any unvested PSUs or PRSUs (or any other equity awards with performance-based
vesting conditions) awarded through the date on which the Executive's employment
terminates, except as provided for in Section 4.1(a): (1) any unvested PRSUs (or
other performance-based equity awards with pro-rata vesting) shall vest upon the
Corporation's attainment of the applicable performance goals and shall be paid
out as per the terms of the Incentive Plan as soon as practicable (but in no
event later than 30 days) after each applicable vesting date without regard to
Executive's continued employment; and (2) any unvested PSUs (or other
performance-based equity awards with cliff vesting) shall remain outstanding and
shall vest at the end of the applicable performance period based on the
Corporation's actual degree of achievement of the applicable performance goals,
and any such awards shall be paid in their entirety as per the terms of the
Incentive Plan as soon as practicable
 
5

--------------------------------------------------------------------------------

(but in no event later than 30 days) after each applicable vesting date, without
regard to Executive's continued employment.
(iii)            Welfare Plan Coverages.  The Executive shall continue to
participate during the Severance Period in any group medical, dental or life
insurance plan she participated in prior to the date of her termination, under
substantially similar terms and conditions as an active employee (i.e., the
Corporation shall continue to pay the Corporation’s portion of such
participation); provided that participation in such group medical or dental 
insurance plan shall only continue for as long as permitted under COBRA and
further, shall correspondingly cease at such time as the Executive (a) becomes
eligible for a future employer’s medical and/or dental insurance coverage (or
would become eligible if the Executive did not waive coverage) or (b) violates
any of the provisions of Article III as determined by the Corporation in its
sole discretion.  Notwithstanding the foregoing, the Executive may not continue
to participate in such plans on a pre-tax or tax-favored basis.  The amount of
premiums paid by the Corporation shall be treated as taxable income to the
Executive if the provision of such benefits on a non-taxable basis would subject
the Executive to tax on the benefits received under section 105(h) of the Code.
Unless contrary to applicable law, the Executive shall retain any right she may
have to indemnification or legal representation, including any right Executive
has to indemnification and legal representation under the Corporation's articles
or bylaws and/or existing law.
(iv)            Retirement Plans.  Without limiting the generality of the
foregoing, it is specifically provided that the Executive shall not accrue
additional benefits under any pension plan of the Corporation (whether or not
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended)
during the Severance Period.
(v)            Section 409A.  Notwithstanding any provision in this Agreement to
the contrary, no amounts shall be payable pursuant to Section 2.4 or Section
4.1(a) unless the Executive’s termination of employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations.  If the Executive is determined to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, as amended, and the rules and regulations issued thereunder (the
“Code”), then no payment that is payable under Sections 2.4 or 4.1(a) hereof
(the “Severance Payment”) on account of Executive’s “separation from service”
shall be made before the date that is at least six months after the Executive’s
“separation from service” (or if earlier, the date of the Executive’s death),
but rather all such payments shall be made on the date that is five (5) business
days after the expiration of that six month period, if and to the extent that
the Severance Payment constitutes deferred compensation (or may be nonqualified
deferred compensation) under Section 409A of the Code and such deferral is
required to comply with the requirements of Section 409A of the Code.  For the
avoidance of doubt, no portion of the Severance Payment shall be delayed for six
months after the Executive’s “separation from service” if such portion (x)
constitutes a “short term deferral” within the meaning of Section 1.409A-1(a)(4)
of the Department of Treasury Regulations, or (y) (A) it is being paid due to
the Corporation’s termination of the Executive’s employment without Cause or the
Executive’s termination of employment for Good Reason; (B) it does not exceed
two times the lesser of (1) the Executive’s annualized compensation from the
Corporation for the calendar year prior to the calendar year in which the
termination of the Executive’s employment occurs, or (2) the maximum amount that
 
6

--------------------------------------------------------------------------------

may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which the Executive’s employment terminates; and (C)
the payment is required under this Agreement to be paid no later than the last
day of the second calendar year following the calendar year in which the
Executive incurs a “separation from service.”  For purposes of Section 409A of
the Code, the Executive’s right to receive installment payments pursuant to
Section 2.4(a) shall be treated as a right to receive a series of separate and
distinct payments.  To the extent that any reimbursement of any expense under
Section 1.4(e) or in-kind benefits provided under this Agreement are deemed to
constitute taxable compensation to the Executive, such amounts will be
reimbursed or provided no later than December 31 of the year following the year
in which the expense was incurred.  The amount of any such expenses reimbursed
or in-kind benefits provided in one year shall not affect the expenses or
in-kind benefits eligible for reimbursement or payment in any subsequent year,
and the Executive’s right to such reimbursement or payment of any such expenses
will not be subject to liquidation or exchange for any other benefit.  The
determination of whether the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of the Executive’s
separation from service shall be made by the Corporation in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).
(b)    If the Executive’s employment is terminated by reason of the Executive’s
death or disability, pursuant to Sections 2.1(b) or 2.1(c), the Executive (or
the Executive’s designee or estate) shall be entitled to the Accrued Benefits
and whatever stock awards may have been provided to the Executive by the
Corporation the terms of which shall be treated in the manner set forth in
Section 2.4(a)(ii) of this Agreement.  In addition, Executive shall receive a
Pro-Rata Actual Annual Incentive Bonus, in a lump sum when such bonuses would
otherwise be paid.
(c)    If the Executive’s employment is terminated by the Corporation for Cause
or by the Executive without Good Reason (as defined in Section 2.1(e)), the
Executive shall receive the Accrued Benefits (other than pursuant to clause (y)
of the definition of Accrued Benefits, if Executive’s employment is terminated
for Cause).  The Executive’s rights with respect to any stock awards provided to
the Executive by the Corporation shall be governed by the provisions of the
Corporation’s Incentive Plan and the respective award agreements, if any, under
which such stock awards were provided.
(d)    If the Executive’s employment terminates at the end of the Term as a
result of delivery by either party of a NonExtension Notice as contemplated by
Section 1.1, then subject to Article III hereof, (i) the Executive shall receive
the Accrued Benefits, and (ii) the Executive shall be entitled to a Pro-Rata
Actual Annual Incentive Bonus.  If the Executive’s employment terminates at the
end of the Term as a result of the Corporation’s delivery of a NonExtension
Notice as contemplated by Section 1.1, the Executive shall be entitled to
receive the payments and benefits under Section 2.4(a)(i) and 2.4(a)(ii),
provided she signs and does not timely revoke a release and waiver of claims
against the Corporation, its successors, affiliates, and assigns, in a form
acceptable to the Corporation on or prior to the 30th day following the date of
termination of Executive's employment.
 

 
7

--------------------------------------------------------------------------------

ARTICLE III
COVENANTS OF THE EXECUTIVE
3.1    Non-Compete.
(a)    The Corporation and the Executive acknowledge that: (i) the Corporation
has a special interest in and derives significant benefit from the unique skills
and experience of the Executive; (ii) the Executive will use and have access to
proprietary and valuable Confidential Information (as defined in Section 3.2
hereof) during the course of the Executive’s employment; and (iii) the
agreements and covenants contained herein are essential to protect the business
and goodwill of the Corporation or any of its subsidiaries, affiliates or
licensees.  Accordingly, except as hereinafter noted, or as consented to by the
Corporation in writing, the Executive covenants and agrees that during the Term,
and for the period of one (1) year following the termination of Executive’s
employment for any reason, the Executive shall not provide any labor, work,
services or assistance (whether as an officer, director, employee, partner,
agent, owner, independent contractor, consultant, stockholder or otherwise) to a
“Competing Business.”  For purposes hereof, “Competing Business” shall mean any
business engaged in the designing, marketing or distribution of premium
lifestyle products, including but not limited to apparel, home, accessories and
fragrance products, which competes in any material respects with the Corporation
or any of its subsidiaries, affiliates or licensees (in the case of licensees to
the extent related to the Corporation’s products or marks).  Thus, Executive
specifically acknowledges that Executive understands that she may not become
employed by any Competing Business in any capacity for the period of one (1)
year following the termination of her employment for any reason, provided that
the Executive may (i) own, solely as an investment, securities of any entity
which are traded on a national securities exchange if the Executive is not a
controlling person of, or a member of a group that controls such entity and does
not, directly or indirectly, own 2% or more of any class of securities of such
entity and (ii) own and invest up to 2% of any hedge funds, private equity funds
or other pooled investment vehicles so long as she is not actively involved with
them.  For the avoidance of doubt, the Executive shall not violate this
provision by providing services to a private equity firm (or one of its
portfolio companies) which invests in a Competing Business so long as the
Executive is not providing services directly or indirectly to such Competing
Business.
(b)    It is acknowledged by the Executive that the Corporation has determined
to relieve the Executive from any obligation of non-competition upon the
expiration of the one year period following the termination of Executive's
employment for any reason.  In consideration of that, and in consideration of
all of the compensation provisions in this Agreement (including the potential
for the award of equity grants that may be made to the Executive), Executive
agrees to the provisions of Section 3.1 and also agrees that the non-competition
obligations imposed herein are fair and reasonable under all the circumstances.
3.2    Confidential Information.
(a)    The Corporation owns and has developed and compiled, and will own,
develop and compile, certain proprietary techniques and confidential information
as described below which have great value to its business (referred to in this
Agreement, collectively, as “Confidential Information”).  Confidential
Information includes not only information disclosed
 
 
8

--------------------------------------------------------------------------------

by the Corporation and/or its affiliates, subsidiaries and licensees to
Executive, but also information developed or learned by Executive during the
course of, or as a result of, employment hereunder, which information Executive
acknowledges is and shall be the sole and exclusive property of the
Corporation.  Confidential Information includes all proprietary information that
has or could have commercial value or other utility in the business in which the
Corporation is engaged or contemplates engaging, and all proprietary information
the unauthorized disclosure of which could be detrimental to the interests of
the Corporation.  Whether or not such information is specifically labeled as
Confidential Information by the Corporation is not determinative.  By way of
example and without limitation, Confidential Information includes any and all
information developed, obtained or owned by the Corporation and/or its
subsidiaries, affiliates or licensees concerning trade secrets, techniques,
know-how (including designs, plans, procedures, processes and research records),
software, computer programs, innovations, discoveries, improvements, research,
development, test results, reports, specifications, data, formats, marketing
data and plans, business plans, strategies, forecasts, unpublished financial
information, orders, agreements and other forms of documents, price and cost
information, merchandising opportunities, expansion plans, designs, store plans,
budgets, projections, customer, supplier and subcontractor identities,
characteristics and agreements, and salary, staffing and employment
information.  Notwithstanding the foregoing, Confidential Information shall not
in any event include (A) Executive’s personal knowledge and know-how relating to
merchandising and business techniques which Executive has developed over her
career in the apparel business and of which Executive was aware prior to her
employment, or (B) information which (i) was generally known or generally
available to the public (or within the industry) prior to its disclosure to
Executive; (ii) becomes generally known or generally available to the public (or
within the industry) subsequent to disclosure to Executive through no wrongful
act of any person or (iii) which Executive is required to disclose by applicable
law or regulation or is requested to disclose by a court or pursuant to a
governmental or regulatory investigation (provided that Executive, to the extent
legally permitted, provides the Corporation with prior notice of the
contemplated disclosure and reasonably cooperates with the Corporation at the
Corporation’s expense in seeking a protective order or other appropriate
protection of such information).  The Executive may also disclose Confidential
Information to the extent reasonably appropriate, and subject to reasonable good
faith efforts to protect the confidentiality of such information pursuant to a
protective order or similar means, in connection with any litigation with the
Company or any of its affiliates or subsidiaries which is directly related to
the Executive’s employment or termination of employment.
(b)    Executive acknowledges and agrees that in the performance of her duties
hereunder the Corporation will from time to time disclose to Executive and
entrust Executive with Confidential Information.  Executive also acknowledges
and agrees that the unauthorized disclosure of Confidential Information, among
other things, may be prejudicial to the Corporation’s interests, and an improper
disclosure of trade secrets.  Executive agrees that she shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
corporation, partnership, individual or other third party, other than in the
course of her assigned duties and for the benefit of the Corporation, any
Confidential Information, either during her Term of employment or thereafter.
(c)    The Executive agrees that upon leaving the Corporation’s employ, the
Executive shall not take with the Executive any software, computer programs,
disks, tapes,
 
 
9

--------------------------------------------------------------------------------

research, development, strategies, designs, reports, study, memoranda, books,
papers, plans, information, letters, e-mails, or other documents or data
reflecting any Confidential Information of the Corporation, its subsidiaries,
affiliates or licensees, provided that the Executive shall be permitted to
retain her personal address book to the extent it only contains contact
information, and documents related to her compensation or reasonably needed for
tax return preparation.
(d)    During the Term, Executive shall disclose to the Corporation all designs,
inventions and business strategies or plans developed for the Corporation,
including without limitation any process, operation, product or improvement. 
Executive agrees that all of the foregoing are and shall be the sole and
exclusive property of the Corporation and that Executive shall at the
Corporation’s request and cost do whatever is necessary to secure the rights
thereto, by patent, copyright or otherwise, to the Corporation.
(e)    Nothing in this Agreement shall be construed to prohibit Executive from
reporting possible violations of law or regulation to any governmental agency or
regulatory body or making other disclosures that are protected under any law or
regulation, or from filing a charge with or participating in any investigation
or proceeding conducted by any governmental agency or regulatory body.
(f)    Notwithstanding any other provision of this Agreement: (i) The Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that: (A)   is made: (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to any attorney; and (2) solely for the purpose of reporting or
investigating a suspected violation of law; or (B)   is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding; (ii)
If the Executive files a lawsuit for retaliation by the Corporation for
reporting a suspected violation of law, the Executive may disclose the
Corporation’s trade secrets to the Executive’s attorney and use the trade secret
information in the court proceeding if the Executive: (A) files any document
containing the trade secret under seal; and (B) does not disclose the trade
secret, except pursuant to court order.
3.3    Non-Solicitation of Employees.  The Executive covenants and agrees that
during the term of her employment with the Corporation, and for a period of one
(1) year following the termination of Executive’s employment for any reason
whatsoever hereunder, the Executive shall not directly or indirectly solicit or
influence any other employee of the Corporation, or any of its subsidiaries,
affiliates or licensees, to terminate such employee’s employment with the
Corporation, or any of its subsidiaries, affiliates or licensees, as the case
may be, or to become employed by a Competing Business.  As used herein,
“solicit” shall include, without limitation, requesting, encouraging, enticing,
assisting, or causing, directly or indirectly.  Notwithstanding the foregoing,
nothing in this Section 3.3 shall prohibit Executive from (i) soliciting or
hiring any individual who served at any time during the Term as Executive’s
personal secretary and/or assistant (provided that this shall exclude any former
assistant that has since been promoted to the Senior Director or more senior
level) or (ii) following Executive’s termination from employment with the
Corporation, serving solely as a reference for any employee of the Corporation,
but only with regard to entities with which she is not associated.
 
10

--------------------------------------------------------------------------------

3.4    Nondisparagement. The parties agree that during the Term and thereafter 
(whether or not the Executive is receiving any amounts pursuant to Sections 2.4
and 4.1), the parties shall not make any statements or comments to the press or
externally that reasonably could be considered to shed an adverse light on the
Executive (in the case of statements by the Corporation) or the business or
reputation of the Corporation or any of its subsidiaries, affiliates or
licensees, the Board or any officer of the Corporation or any of its
subsidiaries, affiliates or licensees (in the case of the Executive); provided,
however, the foregoing limitation shall not apply to (i) compliance with legal
process or subpoena, (ii) statements in response to an inquiry from a court or
regulatory body, (iii) statements permitted under Section 3.2(e) of this
Agreement, (iv) following the Executive’s subsequent employment, normal
competitive-type statements (in the case of the Executive, in the course of
Executive’s performance of her duties to a subsequent employer) and (v)
rebutting false or misleading statements made by others protected by this
provision.  The obligations of the Corporation under this Section 3.4 shall be
limited to the direct or indirect actions of its directors and SEC named
executive officers during the period in which they are directors and/or SEC
named executive officers.  For the avoidance of doubt, nothing in this Section
is intended to confer on any person, other than the parties and their permitted
successors, any right, remedy or obligation.
3.5    Remedies.
(a)    The Executive acknowledges and agrees that in the event the Executive has
breached any provision of this Article III, that such conduct will constitute a
failure of the consideration for which stock awards had been previously granted
to the Executive or could be awarded in the future to Executive, and
notwithstanding the terms of any stock award agreement, plan document, or other
provision of this Agreement to the contrary, the Corporation may in the event of
such breach notify the Executive that all unexercised stock options, performance
share units, restricted stock units and other equity awards that Executive has
are forfeited.  Further, the Executive shall immediately forfeit the right to
receive any further grants of or vest any further in any unvested stock options,
unvested restricted stock units, unvested performance share units, or other
unvested equity awards of the Corporation at the time of such notice and
Executive waives any right to assert that any such conduct by the Corporation
violates any federal or state statute, case law or policy.  The Executive shall
not be subject to forfeiture unless, without prejudice to the Corporation’s
right to seek immediate equitable relief, she has been provided written notice
of an alleged breach and, if curable, fourteen (14) days to cure.
(b)    If the Executive has breached any provision contained in this Article
III, subject if applicable to the cure provision set forth in Section 3.5(a)
above, the Corporation shall have no further obligation to make any payment or
provide any benefit whatsoever to the Executive pursuant to this Agreement, and
may also recover from the Executive all such damages as it may be entitled to at
law or in equity.  In addition, the Executive acknowledges that any such breach
is likely to result in immediate and irreparable harm to the Corporation for
which money damages are likely to be inadequate.  Accordingly, the Executive
consents to the Corporation’s right to seek injunctive and other appropriate
equitable relief upon the institution of proceedings therefor by the Corporation
in order to protect the Corporation’s rights hereunder.  Such relief may
include, without limitation, an injunction to prevent:  (i) the breach or
continuation of Executive’s breach; (ii) the Executive from disclosing any trade
secrets or Confidential Information (as defined in Section 3.2); (iii) any
Competing Business from
 
11

--------------------------------------------------------------------------------

receiving from the Executive or using any such trade secrets or Confidential
Information; and/or (iv) any such Competing Business from retaining or seeking
to retain any employees of the Corporation.
3.6    The provisions of this Article III shall survive the termination of this
Agreement and Executive’s Term of employment.
ARTICLE IV
CHANGE IN CONTROL
4.1    Change in Control.
(a)    Effect of a Change in Control.  Notwithstanding anything contained herein
to the contrary, if the Executive’s employment is terminated within twelve (12)
months following a Change in Control (as defined in Section 4.1(b) hereof)
during the Term by the Corporation for any reason other than Cause, or by the
Executive for Good Reason, then:
(i)            Severance.  The Corporation shall pay to the Executive, in lieu
of any amounts otherwise due to her under Section 2.4(a) hereof, within fifteen
(15) days of the Executive’s termination of employment, or within the timeframe
required by Section 2.4(a)(v) hereof if applicable, a lump sum amount equal to
two (2) times the sum of: (A) the Executive’s Base Compensation, as in effect
immediately prior to such termination of employment; and (B) the bonus paid to
the Executive for the most recently completed fiscal year prior to the fiscal
year in which her employment is terminated.  Notwithstanding the foregoing,
solely to the extent necessary to comply with Section 409A of the Code, a
portion of such lump sum payment will not be payable at such time if the
duration of the Severance Period that would have otherwise applied under Section
2.4(a)(i) (had a Change in Control not occurred during the twelve-month period
prior to such termination of employment) would have extended beyond the end of
the second calendar year following the calendar year in which such termination
of employment occurs (any such period beyond the end of such second calendar
year is the “Extended Severance Payment Period”).  In addition, such other
amounts that otherwise would have been payable to the Executive under Section
2.4(a)(i) had a Change in Control not occurred during the twelve (12) month
period prior to such termination of employment, and that would have constituted
nonqualified deferred compensation subject to Section 409A of the Code, will
also not be included as part of such lump sum payment.  In such event, an amount
equal to the aggregate installment payments that would have been payable during
the Extended Severance Payment Period, and the amounts described in the
preceding sentence, shall be deducted from the amount otherwise payable in a
lump sum in accordance with the first sentence hereof.  Such deducted amount
shall, instead, be payable at the same time that, and in the same manner as,
such payments would have been paid if the Executive’s employment had been
terminated pursuant to Section 2.4(a) hereof rather than within a twelve-month
period following a Change in Control.
(ii)            Stock Awards.  Subject to Section 2.4(a)(v), the Executive shall
immediately become vested in all unvested stock options, if any, and time-based
restricted stock units granted to the Executive by the Corporation prior to the
Change in Control and Executive will have six (6) months from the date of
termination under this circumstance to
 
12

--------------------------------------------------------------------------------

exercise all vested options (but in no event later than the expiration date of
such options).  In addition, subject to Section 2.4(a)(v), any other outstanding
equity awards that are unvested shall be deemed vested immediately prior to such
Change in Control.  Payments to the Executive with respect to any PSUs or RPSUs
(or other equity awards with performance-based vesting conditions) whose vesting
accelerates as described in this Section 4.1(a)(ii) will be calculated as if any
applicable performance goals had been achieved at the specified target level and
made as per the terms of the Incentive Plan but in no event later than thirty
(30) days after the applicable vesting date.
(b)    Section 280G.  Notwithstanding the foregoing:
(1)            in the event the Corporation (or its successor) and the Executive
both determine, based upon the advice of the independent public accountants for
the Corporation, that part or all of the consideration, compensation or benefits
to be paid to the Executive under this Agreement constitute “parachute payments”
under Section 280G(b)(2) of the Code, then, if the aggregate present value of
such parachute payments, singularly or together with the aggregate present value
of any consideration, compensation or benefits to be paid to the Executive under
any other plan, arrangement or agreement which constitute “parachute payments”
(collectively, the “Parachute Amount”) exceeds 2.99 times the Executive’s “base
amount”, as defined in Section 280G(b)(3) of the Code (the “Executive Base
Amount”), the amounts constituting “parachute payments” which would otherwise be
payable to or for the benefit of the Executive shall be reduced to the extent
necessary so that the Parachute Amount is equal to 2.99 times the Executive Base
Amount (the “Reduced Amount”); provided that such amounts shall not be so
reduced if the Executive determines, based upon the advice of an independent
nationally recognized public accounting firm (which may, but need not be the
independent public accountants of the Corporation), that without such reduction
the Executive would be entitled to receive and retain, on a net after tax basis
(including, without limitation, any excise taxes payable under Section 4999 of
the Code), an amount which is greater than the amount, on a net after tax basis,
that the Executive would be entitled to retain upon his receipt of the Reduced
Amount.
(2)            In the case of a reduction in the Parachute Amount pursuant to
Section 4.1(b), the Parachute Amount shall be reduced in the following order:
(i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.  Within ten days following such determination hereunder, the
Corporation shall pay or distribute to or for the benefit of the Executive such
amounts as are then due to the Executive under this Agreement and shall promptly
pay or
 
13

--------------------------------------------------------------------------------

distribute to or for the benefit of the Executive such amounts as become due to
the Executive under, and in accordance with the terms of, this Agreement.
(3)            As a result of the uncertainty in the application of Section 280G
of the Code at the time of a determination hereunder, it is possible that
payments will be made by the Corporation which should not have been made under
clause (1) of this Section 4.1(b) (“Overpayment”) or that additional payments
which are not made by the Corporation pursuant to clause (1) of this Section
4.1(b) should have been made (“Underpayment”).  In the event that there is a
final determination by the Internal Revenue Service, a final determination by a
court of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Overpayment arises, any such Overpayment shall
be treated for all purposes as a loan to the Executive which the Executive shall
repay to the Corporation together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.  In the event that there is a
final determination by the Internal Revenue Service, a final determination by a
court of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises under this Agreement, any
such Underpayment shall be promptly paid by the Corporation to or for the
benefit of the Executive, together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code, but in no event later than the
Executive’s taxable year following the year in which such final determination or
change is made.
(c)    Definition.  For purposes hereof, a “Change in Control” shall mean the
occurrence of any of the following:
                                                      (i) the sale, lease,
transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Corporation to
any “person” or “group” (as such terms are used in Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934 (“Act”)) other than Permitted
Holders;


                                                      (ii) any person or group
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Act, except that a person shall be deemed to have “beneficial ownership” of
all shares that any such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 50 percent of the total voting power of the voting
stock of the Corporation, including by way of merger, consolidation or
otherwise; provided, however, that for purposes of this Agreement, the following
acquisitions shall not constitute a Change in Control: (I) any acquisition by
the Corporation or any of its affiliates, (II) any acquisition by any employee
benefit plan sponsored or maintained by the Corporation or any of its
affiliates, (III) any acquisition by one or more of the Permitted Holders, or
(IV) any acquisition which complies with clauses (A), (B) and (C) of subsection
(v) below;


                                                      (iii) during any period of
twelve (12) consecutive months, Present and/or New Directors cease for any
reason to constitute a majority of the Board;


                                                      (iv) the Permitted
Holders’ beneficial ownership of the total voting power of the voting stock of
the Corporation falls below 30 percent and either Ralph Lauren is
 
 
14

--------------------------------------------------------------------------------

not nominated for a position on the Board of Directors, or he stands for
election to the Board of Directors and is not elected;


                                                      (v) the consummation of a
reorganization, recapitalization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Corporation that
requires the approval of the Corporation’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (x) the entity resulting from such
Business Combination (the “Surviving Company”), or (y) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the “Parent Company”), is represented by the shares of voting stock of the
Corporation that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the shares of voting
stock of the Corporation were converted pursuant to such Business Combination),
and such voting power among the holders thereof is in substantially the same
proportion as the voting power was among the holders of the shares of voting
stock of the Corporation that were outstanding immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Company or the Parent Company, or one or more
Permitted Holders), is or becomes the beneficial owner, directly or indirectly,
of 50% or more of the total voting power of the outstanding voting securities
eligible to elect members of the board of directors of the Parent Company (or
the analogous governing body) (or, if there is no Parent Company, the Surviving
Company) and (C) at least a majority of the members of the board of directors
(or the analogous governing body) of the Parent Company (or, if there is no
Parent Company, the Surviving Company) following the consummation of the
Business Combination were Board members at the time of the Board’s approval of
the execution of the initial agreement providing for such Business Combination;
or


                                                      (vi) the stockholders of
the Corporation approve a plan of complete liquidation or dissolution of the
Corporation.


For purposes of this Section 4.1(b), the following terms have the meanings
indicated: “Permitted Holders” shall mean, as of the date of determination: (A)
any and all of Ralph Lauren, his spouse, his siblings and their spouses, and
descendants of them (whether natural or adopted) (collectively, the “Lauren
Group”); and (B) any trust established and maintained primarily for the benefit
of any member of the Lauren Group and any entity controlled by any member of the
Lauren Group.  “Present Directors” shall mean individuals who at the beginning
of any one year period were members of the Board.  “New Directors” shall mean
any directors whose election by the Board or whose nomination for election by
the shareholders of the Corporation was approved by a vote of a majority of the
directors of the Corporation who, at the time of such vote, were either Present
Directors or New Directors but excluding any such individual whose initial
assumption of office occurs solely as a result of an actual or threatened proxy
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board.
 
15

--------------------------------------------------------------------------------

ARTICLE V
MISCELLANEOUS
5.1    Notice.  For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or by facsimile or
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive:
Jane Nielsen
Last address in the books and records of the Corporation

 

With copy to:
Katzke & Morgenbesser LLP
1345 Avenue of the Americas, 31st Floor
New York, New York 10105
Attn: Michael S. Katzke

 

If to the Corporation:  
Ralph Lauren Corporation
625 Madison Avenue
New York, New York 10022
Attn:  General Counsel
Fax: (212) 705-8386

 
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
5.2    Modification or Waiver; Entire Agreement; End of Term.  No provision of
this Agreement may be modified or waived except in a document signed by the
Executive and the Corporation.  This Agreement, along with any documents
incorporated herein by reference, including but not limited to the Term Sheet,
constitutes the entire agreement between the parties regarding their employment
relationship and supersedes all prior agreements, amendments, promises,
covenants, representations or warranties.  To the extent that this Agreement is
in any way inconsistent with any prior or contemporaneous stock award agreements
between the parties, this Agreement shall control.  No agreements or
representations, oral or otherwise, with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement.  Any extensions or renewals of this Agreement must be in writing and
must be agreed to by both the Corporation and the Executive.  Absent such
extensions or renewals, this Agreement and all of its terms and conditions,
except for those provisions in Article III as specified therein, shall expire
upon the end of the Term.
5.3    Governing Law.  The validity, interpretation, construction, performance,
and enforcement of this Agreement shall be governed by the laws of the State of
New York without reference to New York’s choice of law rules.  In the event of
any dispute, the Executive agrees to submit to the jurisdiction of any court
sitting in Manhattan in New York State.
 
16

--------------------------------------------------------------------------------

5.4    No Mitigation or Offset.  In the event the Executive’s employment with
the Corporation terminates for any reason, the Executive shall not be obligated
to seek other employment following such termination and there shall be no offset
of the payments or benefits set forth herein.
5.5    Withholding.  All payments required to be made by the Corporation
hereunder to the Executive or the Executive’s estate or beneficiaries shall be
subject to the withholding of such amounts as the Corporation may reasonably
determine it should withhold pursuant to any applicable law.
5.6    Attorney’s Fees.  Each party shall bear its own attorney’s fees and costs
incurred in any action or dispute arising out of this Agreement and/or the
employment relationship.  The Corporation shall pay or reimburse the Executive
for her reasonable legal fees incurred in connection with the negotiation of
this Agreement (up to $20,000).
5.7    No Conflict.  Executive represents and warrants that, except as disclosed
to the Corporation prior to the date hereof, she is not subject to any
non-competition or similar restrictions with any other company that will
restrict or adversely affect her ability to perform services for the
Corporation.  Executive also represents and warrants that she has not disclosed,
will not disclose, and has no intention of disclosing any trade secrets or any
confidential and/or proprietary business information of any other company to the
Corporation or to any individual employed by or associated with the Corporation,
nor has she or will she use any such information for the Corporation’s or her
benefit.
5.8    Enforceability.  Each of the covenants and agreements set forth in this
Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible.  Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid.  If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
modification as may be necessary to make it valid and effective.  The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party’s right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.
5.9    Miscellaneous. No right or interest to, or in, any payments shall be
assignable by the Executive; provided, however, that this provision shall not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and shall not
preclude the legal representative of the Executive’s estate from assigning any
right hereunder to the person or persons entitled thereto.  If the Executive
should die while any amounts would still be payable to the Executive hereunder,
all such amounts shall be paid in accordance with the terms of this Agreement to
the Executive’s written
 
17

--------------------------------------------------------------------------------

designee or, if there be no such designee, to the Executive’s estate.  This
Agreement shall be binding upon and shall inure to the benefit of, and shall be
enforceable by, the Executive, the Executive’s heirs and legal representatives
and the Corporation and its successors.  The section headings shall not be taken
into account for purposes of the construction of any provision of this
Agreement.
5.10            Meaning of Signing This Agreement.  By signing this Agreement,
Executive expressly acknowledges and agrees that (a) she has carefully read it
and fully understands what it means; (b) she has been advised in writing to
discuss this Agreement with an independent attorney of her own choosing before
signing it and has had a reasonable opportunity to confer with her attorney and
has discussed and reviewed this Agreement with her attorney prior to executing
it and delivering it to the Corporation; (c) she has had answered to her
satisfaction any questions she has with regard to the meaning and significance
of any of the provisions of this Agreement; and (d) she has agreed to this
Agreement knowingly and voluntarily of her own free will and was not subjected
to any undue influence or duress, and assents to all the terms and conditions
contained herein with the intent to be bound hereby.
5.11            Compliance with Section 409A.  The parties acknowledge and agree
that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (“Section 409A”),
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of this
Agreement to the contrary, in the event that the Corporation determines that any
compensation or benefits payable or provided hereunder may be subject to Section
409A, the Corporation reserves the right (without any obligation to do so or to
indemnify the Executive for failure to do so) to reasonably cooperate with
Executive to adopt such limited amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Corporation reasonably determines are necessary or appropriate
to (a) exempt the compensation and benefits payable under this Agreement from
Section 409A and/or preserve the intended tax treatment of the compensation and
benefits provided with respect to this Agreement or (b) comply with the
requirements of Section 409A.
 
 
 

 
18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
latter date and year set forth below.
 

RALPH LAUREN CORPORATION                                        /s/ Roseann
Lynch     /s/ Jane Nielsen   By:  Roseann Lynch     JANE NIELSEN   Title:
Corporate Senior Vice President, Chief Talent
Officer, Global People and Development
     
 
                              Date:  6-8-2016     Date:   6-8-2016  

 

 


19

--------------------------------------------------------------------------------

Term Sheet
Jane Nielsen


September 7, 2016





Title: Corporate SVP, Chief Financial Officer




Start Date: September 7th, 2016 (or such other date as mutually agreed-upon by
the parties)



Reports To:
Stefan Larsson, President and Chief Executive Officer




Base Salary: $900,000 annually (less all applicable local, state and federal
taxes and other deductions)



Executive
Officer Annual

Incentive Plan: You will be eligible to participate in the Executive Officer
Annual Incentive Plan (EOAIP) for fiscal 2017, which began on April 3, 2016, and
eligible to earn a bonus which will be prorated based on the Start Date.

 

— Bonus target is 150% of fiscal year salary earnings

— Bonus opportunity will be based 100% on total Company performance

— Calculation can flex up or down by -10% to +10% based on achievement of
expense management (strategic) goals

— The maximum bonus opportunity (including strategic goal adjustment) is capped
at 300% of your fiscal year salary earnings

 
(At all times your bonus opportunity will be governed by and subject to the
terms and conditions of the Company’s EOAIP and nothing contained herein
restricts the Company’s rights to alter, amend or terminate the EOAIP at any
time.)


Long-Term

Incentive Plan: You are eligible to participate in the Ralph Lauren Corporation
2010 Long-Term Stock Incentive Plan (“LTSIP”).  Stock awards are subject to
ratification by the Compensation and Organizational Development Committee of the
Board of Directors (“Compensation Committee”).  In accordance with the terms of
the LTSIP, you will be eligible to receive an annual stock award with a target
grant value of $2,500,000 beginning with the fiscal 2018 annual grant cycle,
anticipated to be in May 2017.


 
20

--------------------------------------------------------------------------------

One-Time

Cash Award: You will receive a one-time sign-on bonus (“One-Time Cash Award”) of
$500,000 less applicable deductions payable within 60 days of your Start Date.
If you terminate your employment for any reason other than for Good Reason (as
defined in the Employment Agreement), or if the Company terminates your
employment for Cause (as defined in the Employment Agreement), in either case
within 12 months of your Start Date, then you shall repay the One-Time Cash
Award in full to the Company within 30 days of the date of termination of your
employment. If you do not repay the One-Time Cash Award within this time period,
the Company has the right to immediately recover the One-Time Cash Award from
you, as well as any attorneys’ fees and costs incurred in recovering the
One-Time Cash Award (unless the Company does not prevail).  For the avoidance of
doubt, if your employment ends due to death or Disability, you (or your estate),
shall not be required to return the One-Time Cash Award.



Additional
One-Time

Cash Award: You are also eligible to receive an additional one-time bonus
(“Sign-On Bonus”).  The amount of the Sign-On Bonus will be equal to the amount
that you pay to your current employer to satisfy your contractual obligations to
your current employer in connection with your hire by the Company, up to a
maximum of $900,000, less applicable deductions.  Payment of the Sign-On Bonus
shall be conditioned on your current employer in fact seeking such reimbursement
and on your providing the Company with documentation in a form satisfactory to
the Company of payments made by you to your current employer based on the
aforementioned contractual obligations.  The date of payment of the Sign-On
Bonus shall be within 30 days after the date you notify the Company in writing
that you have made the aforementioned payments to your current employer, if such
notice is accompanied by the aforementioned documentation.  If you terminate
your employment for any reason other than for Good Reason, or if the Company
terminates your employment for Cause, in either case within 12 months of your
start date, then you shall repay the Sign-On Bonus to the Company within 30 days
of the date of termination of your employment.  If you do not repay the Sign-On
Bonus within this time period, the Company has the right to immediately recover
the Sign-On Bonus from you, as well as any attorneys’ fees and costs incurred in
recovering the Sign-On Bonus (unless the Company does not prevail).  For the
avoidance of doubt, if your employment ends due to death or Disability, you (or
your estate), shall not be required to return the Sign-On Bonus.



One-Time

Stock Award: You will receive a one-time stock award with a value of
approximately $4,500,000 to be granted: 1) with $3,000,000 in the form of
time-based Restricted Stock Units vesting in two equal installments on the

 
 
21

--------------------------------------------------------------------------------

anniversary date of the grant in 2017 and 2018, subject to continued service to
each vesting date, pursuant to the terms of the Plan, and each such vested share
shall be settled as soon as practicable but not more than 30 days after the
vesting date; and 2) with $1,500,000 in the form of Performance Share Units
vesting in 2019, the vesting to occur within ninety (90) days following the last
day of the company’s fiscal year 2019 after certification of achievement of
performance, subject to continued service on the vesting date, pursuant to the
terms of the Plan, and each such vested share to be settled as soon as
practicable but not more than 30 days after the vesting date. The One-Time Stock
Award will be granted as soon as practicable following your Start Date, but no
later than the end of the fiscal quarter following your Start Date, subject to
formal approval by the Compensation Committee (provided, that, if formal
approval is not received an equivalent cash award shall be provided). 

 
For all equity awards, conversion of values to be based on the Company’s
standard procedure of using the Fair Market Value on the applicable grant date,
as approved by the Compensation Committee.
 
Stock Ownership

Guidelines: You shall be subject to the Company’s stock ownership guidelines as
directed by the Compensation Committee.





 

 
 
 
22

--------------------------------------------------------------------------------